Citation Nr: 0700135	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.

2. Entitlement to service connection for bilateral 
sensorineural hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to an initial rating greater than 20 percent 
for compression fracture of the lumbar spine due to 
osteoporosis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004, November 2004 and July 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri. The veteran had 
requested a hearing on his January 2005 substantive appeal 
for pes planus, but subsequently withdrew the request in a 
February 2005 statement. 

The issues on appeal require clarification. The Board notes 
the veteran perfected an appeal for a claim of entitlement to 
service connection for bilateral peripheral neuropathy of the 
lower extremities, but withdrew that appeal in a December 
2005 report of contact with the RO. Accordingly, that claim 
is considered WITHDRAWN and is not addressed here.

A July 2005 rating decision granted the veteran's claim for 
service connection for osteoporosis, assigning the disability 
a non-compensable rating. The veteran appealed and during the 
pendency of the appeal, the RO awarded the veteran a 20 
percent initial rating in an October 2005 rating decision. 
The veteran subsequently perfected his appeal stating he felt 
his condition warranted a 20 percent or 30 percent rating. 
The veteran's claim remains in controversy unless the maximum 
available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the claim is still properly before the 
Board here. 

Finally, the veteran, upon perfecting his appeal in a 
September 2005 form raised claims for hypertension secondary 
to diabetes and tinnitus secondary to his hypertension 
medications. These issues have never been considered by the 
RO. Accordingly, the issues of entitlement to service 
connection for hypertension, claimed as secondary to 
diabetes, and tinnitus, claimed as secondary to hypertension 
medications, are REFERRED to the RO for proper adjudication.


FINDINGS OF FACT

1. The veteran has been diagnosed with bilateral pes planus, 
but there is no persuasive or competent evidence that shows a 
causal link between his bilateral pes planus and any remote 
incident of service. 

2. The veteran's bilateral hearing loss was not present 
during service or for decades thereafter, and there is no 
persuasive evidence that shows a causal link between his 
hearing loss and any remote incident of service. 

3. The veteran's tinnitus was not present during service or 
for decades thereafter, and there is no evidence that shows a 
causal link between his claimed tinnitus and any remote 
incident of service. 

4. The veteran's lumbar spine condition is manifested by 
osteoporosis, evidenced by x-ray, low back pain, limitation 
of motion, and painful motion, especially on repetition.


CONCLUSIONS OF LAW

1. The veteran's bilateral pes planus was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2. Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).

3. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

4. The criteria for a disability rating greater than 20 
percent for compression fracture of the lumbar spine due to 
osteoporosis have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5013 and 5235 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service Connection

The Board alleges that his current hearing loss and tinnitus 
are a result of military exposure to excessive noise working 
as an infantryman. The veteran further alleges that his 
bilateral foot pain began while in the military and he was 
treated on the field during his service in Vietnam.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). As will be explained below, no 
legal presumption is applicable here because the earliest 
evidence of the veteran's hearing loss is not until many 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records confirm treatment for a 
left ear-ache with a resulting diagnosis of serous otitis 
media in April and May of 1968. The veteran also complained 
of "fungus feet" in November 1967, but no diagnosis was 
rendered at that time and no future complaints, treatments or 
diagnoses of any foot problem are indicated. The veteran's 
May 1968 separation examination notes the veteran's present 
otitis media, but no other abnormality at that time was 
found. 

The veteran's DD-214 confirms that the veteran served as an 
infantryman in Vietnam earning a Purple Heart, Vietnam 
Service Medal with Bronze Service Star and a Combat Infantry 
Badge clearly indicating the veteran was exposed to combat. 
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

Given the veteran's exposure to combat, noise trauma may be 
presumed. Despite exposure to noise trauma, however, service 
medical records show that at all times examined, notably his 
enlistment and separation examinations, his hearing was 
within normal range. Treatment records do indicate that the 
veteran had some hearing loss associated with his serous 
otitis media of the left ear, but no other medical 
abnormalities or conditions are noted in the records.

The first question that must be addressed is whether 
incurrence of any chronic bilateral ear or foot condition, to 
include bilateral pes planus, hearing loss and tinnitus, is 
factually shown during service. The Board concludes they are 
not. Although the veteran underwent treatment for "fungus 
feet" and left ear problems, the veteran was never diagnosed 
with pes planus, hearing loss or tinnitus. His service 
medical records are simply devoid of any findings consistent 
with chronic feet problems, hearing loss or tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral pes 
planus, bilateral hearing loss and tinnitus are related to 
his in-service feet complaints, noise exposure, ear aches or 
any other remote incident in service. The Board concludes 
they are not. 

After service, the first medical evidence showing a diagnosis 
of pes planus is not until November 2003, over thirty years 
after service. At that time the veteran complained of painful 
arches with no relief using orthotics. The podiatrist issued 
the veteran diabetic shoes with cushion inserts. The VA 
podiatrist noted that the condition was "not too severe," 
but made no opinion regarding likely etiology. Treatment 
records since that time show occasional complaints of foot 
pain, a total matricectomy of a left hallux nail, with a 
diagnosis of onchocryptosis. A VA DO issued a December 2003 
statement stating that the veteran has "weight bearing pain 
in both feet for many years" and indicated that he was 
issued diabetic shoes with cushion inserts. No treatment 
provider has ever linked the veteran's bilateral pes planus 
to any remote incident of service.

Similarly, after service, there is no medical evidence 
suggesting any complaints, treatments or diagnoses of any 
hearing loss or tinnitus until 2003, over thirty years later. 
The veteran was afforded a VA audiological examination in 
October 2004. The examiner diagnosed the veteran with 
tinnitus, mild right ear hearing loss and moderate-to-severe 
left ear hearing loss. The examiner noted the veteran's 
significant post-service noise exposure in his civilian job 
with the Corps. of Engineers as well as personal firearm use, 
motorcycles, all terrain vehicles and tools. In regard to 
likely etiology for the rendered diagnoses, the examiner 
opined as follows: 

Tinnitus: It is less likely as not that the complaint of 
subjective tinnitus is a consequence of acoustic trauma 
while in service. The symptom of tinnitus was not 
recorded during treatment for otitis media in the month 
prior to discharge. Hearing sensitivity was within 
normal limits at discharge.

Hearing Loss: It is less likely as not that the 
complaint of hearing loss is a consequence of acoustic 
trauma while in service. Hearing sensitivity was within 
normal limits at time of discharge. 

The Board finds the examiner's opinions compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's service medical records and VA outpatient records. 

Also compelling, no medical provider has ever linked the 
veteran's pes planus, hearing loss or tinnitus to any remote 
incident of service or otherwise conflicted with the VA 
examiners' findings. Also significant, there is no history of 
reported bilateral pes planus or hearing loss until 2003, 
over thirty years after service. 

The Board has considered the veteran's statements that he 
suffered with foot problems and hearing problems while in the 
military. In accordance with the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Buchanan v. Nicholson, No. 05-7174 (Fed. Cir. June 14, 2006), 
the Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence. However, the veteran's 
claim fails based upon the lack of medical nexus associating 
his in-service foot and hearing problems to a current 
disability. The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In other words, even accepting the veteran's 
allegations, no medical professional has ever linked his 
current bilateral pes planus, hearing loss and tinnitus to 
any remote incident of service. 

The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claims. As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral pes planus, hearing loss and 
tinnitus must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The veteran was service-connected for osteoporosis due to 
medication used for his service-connected asthma.  Moreover, 
it was determined that a compression fracture was as likely 
as not a result of the veteran's osteoporosis. The veteran 
alleges that his condition is more severe than the 20 percent 
rating currently reflects.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Here, the veteran's appeal for an increased rating for his 
lumbar spine condition, to include osteoporosis, originates 
from a rating decision that granted service connection and 
assigned the initial rating. Accordingly, "staged" ratings 
may be assigned, if warranted by the evidence. Fenderson v. 
West, 12 Vet. App. 119 (1999).  As will be explained below, 
the medical evidence shows his condition to be relatively 
consistent since the filing of his claim in January 2005 and, 
therefore, staged ratings are not warranted. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

The veteran's condition was rated under Diagnostic Code (DC) 
5013, for osteoporosis of the lumbar spine. The code provides 
that, "The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected parts...." 
38 C.F.R. § 4.71a, DC 5013. For that reason, the RO rated the 
veteran's condition by analogy under DC 5235, for vertebral 
fracture or dislocation.

The general rating schedules for limitation of motion of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, effective from September 26, 2003. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006). 
Under those codes, such as DC 5235, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; ...or, 
the combined range of motion of the thoracolumbar spine not 
greater than 20 degrees; ...or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis. A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine". 68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The medical evidence shows the veteran was first diagnosed 
with osteoporosis in November 2004, evidenced by x-ray. At 
that time, the x-ray revealed a dense and partially 
compressed L2 vertebral body which is consistent with a 
compression fracture.

The veteran was afforded a VA examination in September 2005 
to ascertain the severity of his condition. The examiner 
found the veteran to have flexion limited to 40 degrees, with 
pain beginning at 20 degrees, and extension limited to 20 
degrees. No ankylosis was found. The examiner noted that 
repetitive motion further decreased the veteran's flexion by 
0 to 10 degrees, with a moderate effect on the veteran's 
ability to perform daily activities. The veteran was 
diagnosed with mild osteoporosis. 

Under DC 5235, the veteran is entitled to a 20 percent 
rating, but no higher, for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees. Even 
taking into account the additional 0 to 10 degree decrease in 
flexion, the veteran's limitation of motion does not warrant 
a rating greater than 20 percent because flexion is not 
limited to less than 30 degrees nor is there ankylosis of the 
entire thoracolumbar spine.

Similarly, the veteran is not entitled to a greater rating 
under any other diagnostic code. The examiner did not find 
intervertebral disc syndrome nor is there evidence that the 
veteran suffers any incapacitating episodes in a 12 month 
period, so DC 5243 is not applicable. 

The Board notes that the veteran's functional loss was 
considered. 38 C.F.R. §§ 4.40, 4.45. According to the medical 
evidence, the veteran's low back disability has moderate 
effects on his daily life and usual occupation. His condition 
limits his ability to stand or walk for long periods of time 
and he is afflicted with painful flare-ups lasting one day 
every week. There is also evidence showing increased pain 
with repetition, but no shown impairment of motor skills, 
muscle function, or strength. The veteran's functional loss 
does not warrant a rating greater than 20 percent. The 
veteran has some limitation of motion and pain, but this is 
compensated by the current rating. 

In sum, no applicable criteria would result in a higher 
rating for the veteran's disability for the reasons 
discussed in detail above. Accordingly, the preponderance of 
the evidence is against assignment of an increased disability 
rating for the veteran's service-connected low back 
condition. There is no reasonable doubt on


this matter that could be resolved in his favor. The Board 
has considered all potentially applicable diagnostic codes, 
as discussed above.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2003, March 2004 and January 2005.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The letters told 
him to provide any relevant information or evidence in his 
possession. The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In regard to the increased rating issue, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a July 2005 decision of the RO. VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, No 01-1332 (U.S. Vet. App. September 20, 2006). 
The Board notes that a subsequent October 2005 rating 
decision increased the veteran's disability rating, but the 
increase was effectuated back to the original date of the 
claim and, therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The veteran was afforded a medical examination to obtain an 
opinion as to whether his bilateral hearing loss and tinnitus 
can be directly attributed to service. Since the service 
medical records show probable in-service exposure to noise 
trauma, but none of the other claimed conditions are shown in 
the service medical records, VA's duty to assist by obtaining 
a medical opinion extends only to these claims.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004) ("Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.").  Further examination or opinion is not needed 
on the hearing loss and tinnitus claims because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the claimant's 
military service.  This is discussed in more detail above.  

The Board concludes an examination is not needed for the 
veteran's claim of entitlement to service connection for 
bilateral pes planus because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

As to the veteran's increased rating claim, the RO provided 
the veteran an appropriate VA examination in September 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's lumbar 
spine condition since he was last examined. The veteran has 
not reported receiving any recent treatment specifically for 
this condition, and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings. The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95. The 2005 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating greater than 20 percent for 
compression fracture of the lumbar spine due to osteoporosis 
is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


